PER CURIAM.
This is an appeal by the defendant David Capers from a judgment of conviction and sentence for unlawful sale of cocaine within 1,000 feet of school property, § 893.13(1)(e), Fla.Stat. (1987), which were entered below based on a nolo contendere plea. The defendant’s sole point on appeal is that the statute under which he was convicted is unconstitutional on its face for a variety of reasons. We reject this point and affirm based on the authority of State v. Burch, 545 So.2d 279 (Fla. 4th DCA), rev. granted, No. 73,826 (Fla. June 5, 1989) (argued Sept. 7, 1989). See Bentley v. State, 555 So.2d 405 (Fla. 3d DCA 1989).
Affirmed.